Citation Nr: 1432602	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical and lumbar segments of the spine.  

2.  Entitlement to service connection for migraine headaches to include as secondary to service-connected disability.  

3.  Entitlement to an initial rating higher than 30 percent for Meniere's syndrome.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2006 and in March 2008 of separate Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument in March 2014.  That same month the Veteran indicated that he had no further argument or evidence to submit.  

The claim of increase for Meniere's syndrome is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current disability of the cervical and lumbar segments of the spine, degenerative joint disease, was not affirmatively shown to have had onset during active service; degenerative joint disease as a chronic disease was not manifested to a compensable degree within one year after the separation from service in 1972; the current disability of the cervical and lumbar segments of the spine, degenerative joint disease, is not related to an injury, disease, or event in service.



2.  Migraine headaches are proximately due to or the result of service-connected Meniere's syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability of the cervical and lumbar segments of the spine, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 86 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in November 2005, March 2006, June 2007 and December 2007.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002); of Charles v. Principi, 16 Vet. App. 370 (2002); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  Records of the Social Security Administration were obtained.  

VA examinations were conducted in December 2009 and in April 2011 with respect to the claim of service connection for disability of the cervical and lumbar spine, but the Board determined the examinations were inadequate.  In December 2013, the Board obtained a VHA expert medical opinion.  A copy of the VHA opinion was provided to the Veteran and his representative, and they were afforded 60 days to provide additional argument or evidence.  As the VHA expert reviewed the prior medical history, as well as medical literature, and provided a rationale for the conclusions reached, the Board finds the VHA opinion adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).


The VA examination in December 2009 is adequate as to the claim of service connection for headaches. 

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish entitlement to compensation for a present disability, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  




If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease), if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record shows that the Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply.






Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Degenerative Joint Disease of the Cervical and Lumbar Segments of the Spine

Evidence

The service treatment records show that the Veteran complained of a sore back due to lifting a heavy object in November 1972.  The impression was muscle strain and heat was applied.  He had no physical training for 3 days.  


There were no subsequent complaint, finding, treatment, or diagnosis in service.  In December 1972 on separation examination, the clinical evaluation of the spine was normal.  At that time, the Veteran indicated that there had been no significant or interval history.  

After service, the Veteran was first evaluated for complaints of neck and back pain in October 2005.  In October 2005, the diagnosis was neck and low back pain, as well as ulnar neuropathy and paresthesia.  

In January 2006 VA record show that the Veteran complained of neck and shoulder pain since working with heavy ammunition while in the military.  He also complained of low back pain.  In February 2006, a MRI showed degenerative changes of the cervical and lumbar segments of the spine.   In May 2006 memorandum, two VA physicians expressed the opinion that the spinal pathology could have been caused by heavy lifting as during military service.  

In April 2008, a MRI study showed degenerative arthrosis of the lumbar spine and a disc bulge.  

In April 2008 on an independent evaluation, a private physician noted that the Veteran had served 1 to 2 years in the artillery and he had lifted 100 to 150 pound projectiles.  The examiner indicated that this type of constant lifting places abnormally high axial and rotational forces across the cervical and lumbar segments of the spine, causing injury to the spinal ligaments.  The private physician expressed the opinion that the Veteran's current neck and back problems were due to his experiences in service.  The private physician explained that the Veteran was fit for duty when he entered service, that there was a documented lumbar spine injury in service in November 1972, that there was a diagnosis of chronic spine pain, and it was known that such injuries precipitate or accelerate the onset of the degenerative process of the spine.  The physician stated that it is well known that injuries to the spine early in life often lead to advanced degenerative changes later in life due to the resultant chronic ligament laxity and spine instability.  
The physician cited a medical treatise that the most common history of severe low back pain indicates that after an initial injury with acute pain, many repeated acute strains follow.  

In an opinion in December 2013 a VHA expert, a neurosurgeon, noted that the earliest MRI studies of the cervical and lumbar segments of the spine were in February 2006 and demonstrated mild degenerative disease with a superimposed severe right foraminal stenosis at level C5-6 and a diffuse disc bulge and facet degeneration at L4-5.  The VHA expert expressed the opinion that it was unlikely that degenerative disease could be attributed to heavy lifting in service, given the lack of documented complaint, imaging and the normal spine evaluation on service discharge.  The VHA expert explained that presence of a single episode of lumbago that spontaneously resolves (as was apparent in service) was most consistent with a muscle strain, and that it was less likely than not that the post-service degenerative changes in the cervical and lumbar segments of the spine were the result of the muscle strain in service.  

Analysis

The Veteran asserts degenerative joint disease of the cervical and lumbar segments of the spine is the result of an in-service low back injury in November 1972.  The Veteran states that he did not seek treatment for neck and back pain after service because he could not afford medical treatment.  He further states that he did not tell potential employers about his neck and back pain because he was afraid he would not be hired and he did not tell his friends because he did not want to appear weak.  

Although the Veteran was treated for back muscle strain, the current disability of the cervical and lumbar segments of the spine, degenerative joint disease, was not affirmatively shown to have been present during service.  And service connection for the current disability under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception during service).


Degenerative joint disease is a form of arthritis.  For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as arthritis, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

As arthritis is a chronic disease, arthritis is also subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

Back pain due to a lifting type injury may be indicative of, but not dispositive of a chronic disease, such as arthritis, including degenerative joint disease.  A single episode of muscle strain in service lacks the combination of manifestations sufficient to identify the current disability of the cervical and lumbar segments of the spine, degenerative joint disease, and sufficient observation to establish chronicity. 




As chronicity is not shown, service connection may be established by continuity of symptomatology after service.  Continuity of symptomatology requires evidence of a nexus between the current disability of the cervical and lumbar segments of spine, degenerative joint disease, and the post-service symptoms.

The Veteran is competent to describe recurrent back symptoms since service, which are in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To this extent, the Veteran's lay statements of recurrent back symptoms since service are competent evidence of postservice continuity of symptomatology.  The Veteran asserts that his current disability is a continuation of the back symptoms he experienced since service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disability and the postservice symptomatology. 



The current disability of the cervical and lumbar segments of the spine,  degenerative joint disease, is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the current disability of the cervical and lumbar segments of the spine, degenerative joint disease.

Also the current disability is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, the current disability of the cervical and lumbar segments of the spine, degenerative joint disease, is an internal process more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the current disability is not a type of condition under case law that has been found to be capable of lay observation. 

As the current disability is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 



And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disability of the cervical and lumbar segments of the spine and the continuity of symptoms that the Veteran avers.   For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disability of the cervical and lumbar segments of spine and the postservice symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of the current disability, not capable of lay observation, to the extent the Veteran's lay evidence is offered as proof of the presence of the current disability of the cervical and lumbar segments of spine in service and since service and before 2006, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As the Veteran's lay evidence is not competent evidence on the material issue of fact, pertaining to a postservice diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  As for the Veteran reporting a contemporaneous medical diagnosis, degenerative joint disease was first documented in 2006, more than 30 years after separation from service in 1972 and well beyond the one year presumptive period for degenerative joint as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is favorable medical evidence in support of the claim.   

In May 2006, two VA physicians stated that the disability of the cervical and lumbar segments of the spine "could" have been caused by heavy lifting during service.  The use of the term "could" without other rationale or supporting data, is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could" have precipitated disability found too speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection). 

Regarding the evaluation by private physician, the physician stated that early spinal injuries with many acute strains following the initial injury often lead to advanced degenerative changes later in life.  There is no objective evidence of acute strains after the initial complaint in service in 1972 and for more than 30 years after the initial injury.  Also, the Veteran has not alleged any intercurrent neck or low back injuries or strains, or a history consistent with the physician's rationale.  Nevertheless, the opinion does have some probative value.  




There is also medical evidence against the claim.  In December 2013, a VHA expert, a neurosurgeon, expressed the opinion that it was unlikely that degenerative disease could be attributed to heavy lifting in service, given the lack of documented complaint, imaging and the normal spine evaluation on service discharge.  The VHA expert explained that presence of a single episode of lumbago that spontaneously resolves as was apparent in service was most consistent with a muscle strain, and that it was less likely than not that the post-service degenerative changes in the cervical and lumbar segments of the spine were the result of the muscle strain in service.  The VHA expert considered both the in-service injury and the lack of documented post-service complaints for over 30 years after discharge in rendering the opinion. 

As the opinion of the VHA expert is based on the Veteran's history and is consistent with the objective evidence, the Board finds that the opinion is persuasive evidence and is of greater probative value than the opinion of private physician.  

As the preponderance of the evidence is against the claim of service connection for the current disability of the cervical and lumbar segments of the spine, degenerative joint disease, there is no doubt to be resolved, and service connection is not warranted.  

Migraine Headaches

Evidence 

The service treatment records show that the Veteran complained of headaches in August 1971, associated with post-nasal drainage and sinus discomfort.  In December 1971, headaches were associated with nausea and vomiting.  In October 1972, headaches were associated with dizziness.  There was no subsequent complaint, finding, treatment, or diagnosis.   





After service in June 2006 VA records suggested that the Veteran's diagnosed tension headaches might be related to cervical stenosis.  In April 2008, a private physician stated that the Veteran's headaches were secondary to service-connected Meniere's syndrome.  In December 2009, VA examiner stated that migraine headaches were a complication of Meniere's syndrome.  

As there is evidence in favor of and against the claim, and as the Board cannot conclude that the preponderance of the evidence is against the claim, the Veteran prevails. 


ORDER

Service connection for disability of the cervical and lumbar segments of the spine, degenerative joint disease, is denied.  

Service connection on a secondary basis for migraine headaches is granted.  


REMAND

Since the Veteran was last examined by VA in April 2011, the Veteran has stated that Meniere's syndrome has gotten worse.  

As the evidence suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of service-connected Meniere's syndrome.  

The VA examiner must give a narrative as to whether the Veteran has an antalgic or cerebellar gait due to Meniere's syndrome or to a nonservice-connected orthopedic disability.  

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
 

